Citation Nr: 0632495	
Decision Date: 10/18/06    Archive Date: 10/25/06

DOCKET NO.  04-20 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a left hip disability.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel




INTRODUCTION

The veteran served on active duty from October 1955 to 
October 1958 and from December 1958 to February 1960. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, that denied an application to reopen a claim for 
service connection for degenerative arthritis, left hip, also 
diagnosed as Legg-Perthes Disease.  In April 2004, a Decision 
Review Officer (DRO) reopened the claim on the basis of new 
and material evidence having been received and then denied 
entitlement to service connection for degenerative arthritis 
of the left hip on the merits.

The case was appealed to the Board and in a February 2006 
decision; the Board concurred with the DRO decision of April 
2004 to reopen the claim and remanded the issue for further 
development and readjudication.  In a supplemental statement 
of the case issued in June 2006, the RO continued the denial 
of entitlement to service connection for a left hip 
disability.  The case has been returned to the Board for 
further appellate review.  


FINDING OF FACT

The competent and probative medical evidence of record 
preponderates against a finding that the veteran's left hip 
disability either had its onset in service or preexisted 
service and was permanently worsened therein.


CONCLUSION OF LAW

A left hip disability was not incurred in or aggravated by 
active military service, nor may it be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 
5107(a) (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to notify and to assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in January 2003, June 2004 
and February 2006; a rating decision in March 2003; and a 
statement of the case in April 2004.  These documents 
discussed specific evidence, the particular legal 
requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328, (2006) 
(specifically declining to address harmless error doctrine); 
see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Thus, VA has satisfied its duty to notify the appellant and 
had satisfied that duty prior to the final adjudication in a 
supplemental statement of the case issued in July 2006.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained a medical examination in 
relation to this claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.

II. Left hip disability

The veteran seeks entitlement to a left hip disability which 
he contends pre-existed service and was aggravated in 
service.  

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
With chronic disease shown as such in service (or within a 
pertinent presumption period under 38 C.F.R. § 3.307) so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  Continuity of 
symptomatology after discharge is required only where the 
condition noted during service (or in the presumption period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b).

Where a veteran served continuously for 90 days or more and 
arthritis or an organic disease of the nervous system becomes 
manifest to a degree of 10 percent within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. § 1101, 1112, 1113 (West 2002); 38 
C.F.R. § 3.307, 3.309 (2006).

Service connection may also be granted if the evidence shows 
that the condition was observed during service or any 
applicable presumption period and continuity of 
symptomatology was demonstrated thereafter, and if the 
evidence includes competent evidence relating the current 
condition to that symptomatology.  See Savage v. Gober, 10 
Vet. App. 488, 495-97 (1997); 38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247 (1999).

When a disability is not initially manifested during service 
or within an applicable presumption period, "direct" service 
connection may nevertheless be established by evidence 
demonstrating that the disability was in fact incurred or 
aggravated during the veteran's service.  See 38 U.S.C.A. § 
1113(b); 38 C.F.R. § 3.303(d).

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
38 C.F.R. § 3.306 (2006).

Service medical records show that the report of the veteran's 
enlistment examination in October 1955 notes an unconfirmed 
history of slipped femoral epiphysis on the left at age 12.  
Examination found no shortening or limitation of rotation 
with good function.  It was not considered disabling.  

During his first period of service, in June 1958, he 
complained of left hip pain and had an orthopedic 
consultation because he was interested in the possibility of 
being discharged with only four months more to go in the 
service.  He related having had Perthes disease at age 12. 
The examiner noted x-ray evidence of something akin to 
Perthes disease that was a quiescent condition at that time 
and the only problem would be degenerative joint disease in 
the future.  The veteran was advised to finish out the four 
months and return to civilian life if he so desired.  At his 
separation examination in August 1958, there was no history 
or findings of a left hip disorder.  His lower extremities 
were clinically evaluated as normal.

During his second period of service, an October 1959 x-ray of 
the left hip revealed coxa plana, due to healed Legg-Perthes 
disease with early osteoarthritis about the acetabulum.  The 
veteran was admitted to a hospital in December 1959 for 
evaluation of complaints of chronic pain in the left hip 
which prevented him from performing his regular duties.  He 
stated that prior to service he had been treated for a bone 
disease, placed in a hospital at rest and used crutches for 
approximately one year.  A medical Board convened in January 
1960 recommended separation.  The diagnosis was arthritis, 
not elsewhere classified, degenerative, of the left hip, 
secondary to slipped capital femoral epiphysis.  It was not 
in the line of duty as it had existed prior to entrance to 
service.  The disability was described as pain, limp, and 
stiffness due to arthritis secondary to an adolescent 
condition.  The Medical Board found that it had not been 
permanently aggravated by active duty.  

Private hospital records dated in July 1951 show that the 
veteran had been hospitalized at that time for treatment of 
Legg-Perthes of the left hip.  His left lower extremity was 
noted as shorter than the right.  

Post-service medical evidence submitted includes two 
statements from an orthopedic physician.  In 1987, the 
orthopedist documented for a long term disability claim that 
the veteran had degenerative arthritis of the left hip, pain 
and some muscle atrophy with a total hip replacement in July 
1985.  In August 2002, the orthopedist stated that the 
veteran had osteoarthrosis involving the pelvic region and 
that he was doing reasonably well regarding his hip.  This 
evidence does not show that a left hip disability was 
aggravated beyond normal progression while the veteran was on 
active duty.   

At a VA examination in March 2006, the veteran complained of 
generalized pain and stiffness in the left hip that occurred 
daily.  He reported additional symptoms and the effect on his 
daily activities.  The clinical findings were recorded.  The 
diagnosis was degenerative joint disease, status post left 
total hip replacement.  The examiner opined that the pre-
existing disability, Legg-Perthes, more likely than not went 
through its natural progression.  

The veteran claims that his pre-existing left hip disability 
was aggravated in service.  A pre-existing injury or disease 
will be considered to have been aggravated by active service 
if there is an increase in disability during service, unless 
there is a specific finding that the increase in disability 
is due to the natural progression of the disease.  38 
U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(a) (2006).  It 
is the Secretary's burden to rebut the presumption of 
aggravation in service.  See Laposky v. Brown, 4 Vet. App. 
331, 334 (1993); Akins v. Derwinski, 1 Vet. App. 228, 232 
(1991).  Aggravation may not be conceded where the disability 
underwent no increase in severity during service based on all 
the evidence of record pertaining to the manifestations of 
the disability prior to, during, and subsequent to service.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b); Falzone v. Brown, 8 
Vet. App. 398, 402 (1995).

Temporary or intermittent flare-ups of a pre-existing injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition, as contrasted 
with symptoms, has worsened.  Hunt v. Derwinski, 1 Vet. App. 
292, 297 (1991); Green v. Derwinski, 1 Vet. App. 320, 323 
(1991); Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993).  
Accordingly, "a lasting worsening of the condition" - that 
is, a worsening that existed not only at the time of 
separation but one that still exists currently is required.  
See Routen v. Brown, 10 Vet. App. 183, 189 n. 2 (1997); see 
also Verdon v. Brown, 8 Vet. App. 529, 538 (1996).

The Board notes that the language of 38 C.F.R. § 3.304(b) 
provides that the presumption of soundness in 38 U.S.C.A. § 
1111 may be rebutted merely by proof of pre-existence of the 
disorder in issue, while the statute declares that the 
condition must be both shown to have existed before service 
and not to have been aggravated by service.  The United 
States Court of Appeals for Veterans Claims (Court), in 
Cotant v. Principi, 17 Vet. App. 116 (2003), has identified 
that apparent conflict between the statute and regulation, 
and the VA General Counsel has issued a precedent opinion, 
VAOPGCPREC 3-2003 (July 16, 2003), 69 Fed. Reg. 25178 (2004), 
holding subsection 3.304(b) to be invalid insofar as it 
requires a claimant to show an increase in severity of the 
claimed disorder before VA's duty under the second prong of 
the rebuttal standard applies.  In conformity with the 
Court's analysis and the General Counsel opinion, the Board 
cites 38 C.F.R. § 3.304(b) herein only for the provisions of 
the regulation that have not been invalidated.

The General Counsel further held that 38 C.F.R. § 3.306, 
which provides that aggravation may not be conceded unless 
the preexisting condition increased in severity during 
service, is not inconsistent with 38 U.S.C.A. § 1111, and 
properly implements 38 U.S.C.A. § 1153.

Mere history provided by the veteran of the pre-service 
existence of conditions recorded at the time of the entrance 
examination does not, in itself, constitute a notation of a 
preexisting condition.  38 C.F.R. § 3.304(b)(1); Paulson v. 
Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. 
App. 238, 246 (1995).  The Court of Appeals for Veterans 
Claims has held that the presumption of soundness upon entry 
into service may not be rebutted without "contemporaneous 
clinical evidence or recorded history" in the record.  Miller 
v. West, 11 Vet. App. 345, 348 (1998). 

As noted, under 38 U.S.C.A. § 1111, the presumption of 
soundness may be rebutted by clear and unmistakable evidence 
that a disease or injury existed prior to service and was not 
aggravated therein.  The burden of proof is upon VA to rebut 
the presumption by producing that clear and unmistakable 
evidence.  See Kinnaman v. Principi, 4 Vet. App. 20, 27 
(1993).  The determination of whether there is clear and 
unmistakable evidence that a defect, infirmity, or disorder 
existed prior to service should be based upon "thorough 
analysis of the evidentiary showing and careful correlation 
of all material facts, with due regard to accepted medical 
principles pertaining to the history, manifestations, 
clinical course, and character of the particular injury or 
disease or residuals thereof." 38 C.F.R. § 3.304(b)(1).

In this case, the Board believes that the history provided by 
the veteran at his entrance examination, service medical 
records and the contemporaneous private clinical records 
showing a diagnosis of Legg-Perthes disease of the left hip 
in July 1951, prior to service, show that the veteran had 
Legg-Perthes disease of his left hip prior to entering 
service.  Moreover, clear and unmistakable evidence 
demonstrates that a left hip disability existed prior to 
service and was not aggravated by such service.  Aggravation, 
or a permanent increase, in a left hip disability is not 
shown by the record in this case.  An Army orthopedist in 
June 1958 noted that due to his left hip Perthes condition, 
the veteran would have degenerative joint disease in the 
future.  The competent medical evidence of record addressing 
this matter, the Army Medical Board clearly found that a left 
hip disability existed prior to service and was not 
aggravated by service.  His arthritis of the left hip was 
secondary to an adolescent condition.  A VA medical opinion 
in March 2006 found that the pre-existing disability of Legg-
Perthes, more likely than not went through its natural 
progression.  There is otherwise no competent evidence of 
record specifically addressing the issue of aggravation that 
contradicts these opinions.

The Board has considered the veteran's statements.  He is 
competent as a layperson to report that as to which he has 
personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 
(1994).  However, he is not competent to offer a medical 
opinion as to cause or etiology of the claimed disability, as 
there is no evidence of record that the veteran has 
specialized medical knowledge.  The Board recognizes that the 
veteran sincerely believes that a left hip disability was 
aggravated by service.  However, the appellant is not deemed 
competent to offer evidence as to diagnosis, medical 
etiology, or causation.  See, e.g., Routen v. Brown, 10 Vet. 
App. 183, 186 (1997) ("a layperson is generally not capable 
of opining on matters requiring medical knowledge"), aff'd 
sub nom. Routen v. West, 142 F.3d. 1434 (Fed. Cir. 1998), 
cert. denied, 119 S. Ct. 404 (1998).  See also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

Based upon careful review of the evidence of record, the 
Board concludes that the preponderance of the evidence is 
against a finding that the veteran's current left hip 
disability was incurred in or aggravated during service.  
Specifically, the Board notes that the March 2006 VA examiner 
found that the preexisting condition had gone through its 
natural progression during the veteran's service and was not 
aggravated.  Additionally, the service medical records show 
that the examiner during the veteran's service felt that the 
condition had preexisted service and was not aggravated 
during his service.  There is no competent medical evidence 
of record that shows that the veteran currently has a left 
hip disability which has been etiologically linked to his 
service.  

In view of the foregoing, the competent and probative medical 
evidence of record preponderates against a finding that a 
current left hip disability is a result of an injury or 
disease in service or pre-existed service and was aggravated 
in service.  Therefore, the benefit-of-the-doubt doctrine is 
inapplicable, and service connection must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).  

ORDER

Entitlement to service connection for a left hip disability 
is denied.



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


